Citation Nr: 0207225	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  96-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran's claim was remanded by the Board in November 
2000 for further development.  The development has been 
completed to the extent possible and the veteran's claim is 
ready for consideration by the Board. 

The veteran's attorney has raised a claim of entitlement to a 
total rating due to individual unemployability based on 
service connected disability.  This claim is referred to the 
RO for appropriate action.


FINDINGS OF FACT

The veteran's service-connected post traumatic stress 
disorder is manifested by symptoms of irritability, 
depression, paranoia, social isolation, suicidal ideation, 
and impairment of memory, resulting in no more than severe 
impairment of social and industrial adaptability.


CONCLUSION OF LAW

The criteria for a 70 percent rating for post traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (effective from November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §  5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations in the SOC, in the 
May 1997 SSOC, and in the April 2002 SSOC.  The VA has no 
outstanding duty to inform.

The veteran's VA records and Social Security Administration 
disability records have been obtained.  The veteran has been 
afforded a recent and complete VA psychiatric examination.  
The veteran's attorney has informed the VA that requested 
records from the veteran's former employer and from the local 
police department are unavailable.  The Board is unaware of 
any additional relevant evidence that is available, and the 
veteran has not indicated that there is any additional 
relevant evidence.  The Board concludes that all reasonable 
efforts have been made by VA to obtain evidence necessary to 
substantiate the veteran's claim, therefore, no further 
assistance to the veteran with the development of evidence is 
required.  The Board notes that the RO has applied the VCAA 
in consideration of the veteran's claim.  In light of the 
above, there is no prejudice to the veteran in proceeding to 
consider the matter before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disorder at issue.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
service-connected post traumatic stress disorder, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran maintains that he is entitled to a rating in 
excess of 30 percent for his service-connected post-traumatic 
stress disorder.  He was granted service connection and a 10 
percent rating for anxiety neurosis by rating action in 
September 1973.  The veteran was then granted an increased 
rating of 30 percent for his anxiety disorder by rating 
action in February 1990.  The record reveals that he 
submitted his current claim for an increased rating in May 
1995.  The February 1996 rating decision on appeal 
reclassified the veteran's psychiatric disorder as post-
traumatic stress disorder and confirmed and continued the 30 
percent rating.  The February 1996 rating decision also 
granted the veteran a temporary total rating for 
hospitalization from May 15, 1995 to July 1, 1995.  The 
record reveals that the veteran was again granted temporary 
total ratings due to hospitalization, for treatment of post-
traumatic stress disorder, from January 6, 1996 to April 1, 
1996, from February 12, 1998 to April 1, 1998, from November 
4, 1998 to January 1, 1999, and from January 9, 2001 to 
February 1, 2001.  

The veteran underwent treatment at a VA stress recovery 
program from May 15 to June 14, 1995.  It was noted that the 
veteran had been receiving VA outpatient treatment and 
medications, but that he was not undergoing group or 
individual therapy.  The veteran reported that he was 
employed and that he had a good work record.  Mental status 
examination revealed the veteran to be appropriately dressed.  
He was somewhat irritable and had poor eye contact.  The 
veteran reported that his mood was okay, although it appeared 
dysphoric.  The veteran complained of forgetfulness, but he 
was able to complete memory testing.  His thinking appeared 
logical and appropriate and there was no evidence of 
psychosis.  He denied any suicidal or homicidal ideation.  
The veteran attended the group activities regularly and 
participated well.  He worked on his problems with his 
individual therapist and halfway through the course appeared 
to have an improved affect on his nervousness.  The veteran 
was considered to benefit from the course.  Towards the end 
of the program he appeared brighter, less depressed, and more 
motivated and energetic.  At no time was he considered 
dangerous to self or others and he was considered competent 
for VA purposes.

In January 1996, after a review of the veteran's medical 
records, a VA physician expressed the opinion that the 
veteran's previous diagnoses of anxiety neurosis and 
dysthymia were incorrect and that the veteran's psychiatric 
disability was better described as post-traumatic stress 
disorder.

The veteran received inpatient treatment in a VA stress 
recovery program from January 6 to March 1, 1996.  The 
veteran complained of nervousness, nightmares, trouble 
sleeping, and headaches.  The veteran reported that he was on 
sick leave from his job.  Examination revealed the veteran to 
have good interactive skills.  The veteran was pleasant on 
interview, though he appeared somewhat irritated and appeared 
to have a dysphoric mood.  The veteran was coherent and 
appeared to be of average intelligence, with no psychosis and 
no suicidal or homicidal ideation.  The veteran was found to 
be a good participant and attended all of his groups and 
activities and was most pleasant in his interactions with 
staff.  The diagnoses included post-traumatic stress 
disorder, and the veteran's global assessment of functioning 
(GAF) was 55.

The veteran appeared at a hearing before a hearing officer at 
the RO in September 1996.  The veteran testified that he 
would probably not be employed much longer because his 
medication made it dangerous to work around chemicals and 
machines.  He asserted that he was taking the medications due 
to his nervousness which was caused by his Vietnam 
experiences.  The veteran reported that he had dreams of 
being shot in the head while in service.  The veteran 
testified that he had outbursts of anger and irritability.  
He stated that he woke up one time and started choking his 
daughter, thinking that she was a Vietcong.

The veteran was afforded a VA psychiatric examination in 
April 1997.  The veteran reported that after service he had 
worked many jobs.  He stated that due to his irritability and 
his confrontational behavior with other employees and 
supervisors, that his employment was usually terminated after 
a short time.  He reported that he was currently working 
part-time for a company as a general laborer.  The veteran 
complained of nightmares, flashbacks, difficulty in 
relationships, and violent behavior.  The veteran stated that 
he could not tolerate being around people and that he did not 
drive.  He said that because of his unpredictable, violent, 
restless behavior his wife referred to him as a lunatic.  The 
veteran reported that he had been in jail for variable 
periods of time for assault and battery, for possession of 
marijuana, and for disorderly conduct due to alcohol.  The 
veteran stated that because of various physical ailments he 
frequently contemplated suicide.  The veteran reported that 
at other times he became so distressed that he though that he 
was having a heart attack, and that he was hospitalized for 
that reason.  Objectively, the veteran was highly agitated 
and animated.  He complained of severe headaches and itching 
over his entire body.  The veteran reported that he was 
currently taking Zoloft and Navane.  During most of the 
examination he was crying.  The diagnoses included post-
traumatic stress disorder.  His GAF was noted to be 40.

The veteran was afforded a second personal hearing before a 
hearing officer at the RO in August 1997.  The veteran 
reported that he received VA treatment for post-traumatic 
stress disorder and that the treatment included medication.  
The veteran testified that he had problems getting along with 
his wife and children.  He stated that he was irritable, 
violent, and the he could not tolerate other people.  The 
veteran asserted that he could not hold a job.  The veteran 
reported that he had worked off and on until recently, and 
that he was not going to go back to work.  When he thought 
about going to work he got all hyper and nervous.  He stated 
that when he got out of the hospital after treatment he felt 
just as calm and collected as possible, but the minute he 
tried to do any kind of work he got worse.  The veteran 
reported crying and thoughts of suicide.

The veteran was admitted to a VA stress recovery program from 
February 12, 1998 to March 30, 1998.  The veteran's affect 
and mood were depressed.  The veteran had no current suicidal 
or homicidal ideation.  He had no delusions and no visual or 
auditory hallucinations.  The veteran reported continued 
symptoms of nightmares, flashbacks, intrusive thoughts, sleep 
disturbance, irritability, increased arousal, avoidance, 
social isolation, and dysthymia.  The diagnoses included 
post-traumatic stress disorder.  The veteran's GAF was noted 
to be 48 on admission and 49 on discharge.

The veteran received VA inpatient treatment for post-
traumatic stress disorder from November 4, 1998 to December 
7, 1998.  The veteran complained of flashbacks and of an 
inability to cope.  The veteran reported that since his 
discharge from a VA stress recovery program in early 1998 he 
had been unable to hold a job and that he had retired from 
work due to his post-traumatic stress disorder symptoms.  
There was some lessening of the veteran's post-traumatic 
stress disorder by the time of discharge.  The veteran did 
not seem to have any suicidal or homicidal ideations by the 
time of discharge.  The veteran's GAF was noted to be 48 on 
both admission and discharge.

The veteran received a psychiatric examination for Social 
Security Administration purposes in July 1998.  The veteran 
complained of flashbacks, trouble sleeping, social isolation, 
and abusive behavior.  On examination the veteran remained 
reasonably cooperative.  The veteran reported that he was 
depressed all the time.  He admitted to having suicidal 
thoughts and stated that at times he got into the mood of 
hurting people, which he attributed to his Vietnam 
experiences.  The veteran's affect was that of a restless 
individual who would frequently close his eyes and appear in 
distress.  The veteran had some problems with memory testing.  
The diagnoses included post-traumatic stress disorder.  The 
veteran's social and occupational functioning was noted to be 
poor.  His GAF was noted to be 45.  The examiner stated that 
in light of the fact that the veteran had not held a stable 
job in the last several years, and that he continued to be 
rather restless and had complaints of headaches and 
flashbacks, despite his longstanding treatment at a VA 
hospital, the veteran's prognosis appeared to be guarded.

The veteran was admitted to a VA stress recovery program in 
January 2000.  The veteran complained of anxiety, nightmares, 
sleeping problems, and stress from multiple family problems 
and illnesses.  The veteran did not voice any suicidal or 
homicidal ideation.  Mild impairment was noted with the 
veteran's short-term memory.  The veteran's concentration was 
impaired.  His insight and judgment were noted to be 
moderate.  The diagnoses included post-traumatic stress 
disorder and the veteran's GAF was noted to be 38 on 
admission and 40 upon discharge.

The veteran appeared at a hearing before the undersigned 
Member of the Board at the RO in July 2000.  The veteran 
stated that he had to leave his last job because he could not 
get along with people and due to his medical problems.  The 
veteran stated that he had to be hospitalized for post-
traumatic stress disorder approximately every year to get 
away from people.  The veteran reported frequent nightmares 
of his Vietnam experiences.  He asserted that he was on edge 
all the time.  The undersigned noted that the veteran spoke 
with a rapid rate of speech and that he appeared to be 
anxious in presenting his testimony.

The veteran was admitted to a VA hospital for treatment of 
post-traumatic stress disorder in January 2001.  The veteran 
complained of depression.  Mental status examination revealed 
the veteran to have some short term and semantic memory loss.  
His affect was wide range and his mood mildly dysphoric.  The 
veteran reported auditory hallucinations of sound and things 
crawling on him.  His insight and judgment appeared moderate 
and he complained of sleep problems with continuing 
nightmares of Vietnam.  The veteran denied any suicidal or 
homicidal ideation.  The veteran appeared competent for VA 
purposes and not dangerous to himself or others.  GAF on 
entrance was noted to be 37 on admission and 38 upon 
discharge.

In September and October 1991 the veteran submitted lay 
statement from various family members.  These people reported 
that the veteran was abusive, paranoid, nervous, depressed, 
and irritable.  They also noted that he had nightmares and 
poor memory.  A November 2001 statement from a former chief 
of police indicates that he remembered that the police had 
received maybe a dozen calls due to the veteran.  He had 
heard that the veteran might have threatened to kill someone.

On VA examination in February 2000 the veteran reported that 
he was always afraid.  The veteran was emotional with his 
voice cracking when talking about his wife's depression.  The 
veteran's thoughts were connected and comprehensible with no 
delusions or hallucinations.  The veteran's memory and 
concentration were fair.  His mood was anxious regarding his 
marital difficulties.  The veteran was noted to be able to 
manage his financial affairs.  The diagnoses included post-
traumatic stress disorder and alcohol abuse.  GAF was noted 
to be 50.  The examiner noted that the veteran's subjective 
complaints were primarily due to his anxiety regarding the 
stress his wife put him under, rather than stress from his 
post-traumatic stress disorder.  

The veteran was afforded a VA psychosocial assessment by a VA 
psychologist in May 2001.  The veteran reported a history of 
alcohol dependence.  He asserted that he had night sweats and 
nightmares, and that he only slept two to three hours at 
night.  He indicated that he had isolation tendencies.  The 
veteran reported that he had had many jobs.  He stated that 
the reason he had changed jobs so many times was because he 
did not get along with other employees and supervisors, 
because of his anger problems.  Examination revealed the 
veteran to be neat and tidy.  His speech was coherent and 
organized.  His memory functions were intact.  There was no 
evidence of illusions or hallucinations.  There was no 
evidence of suicidal or homicidal ideation.  The veteran was 
motivated for treatment and was noted to come regularly for 
outpatient therapy.

The Board notes that the regulations with respect to rating 
mental disorders were amended effective November 7, 1996.  As 
noted above, the veteran was assigned a 30 percent rating for 
post-traumatic stress disorder effective from August 21, 
1995.  The RO has properly considered both the former version 
of this diagnostic code as well as the amended version.  
Since his appeal was pending at the time the applicable 
regulations were amended, subsequent to November 7, 1996 the 
veteran is entitled to have whichever set of regulations--old 
or new--provide him with a higher rating.  Karnas supra; 
VAOGCPREC 3-2000.

A 30 percent rating under the former criteria contemplates 
definite impairment in the ability to establish or maintain 
effective or favorable relationships with people.  By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in definite 
industrial impairment.  A 50 percent evaluation under the 
former criteria contemplates that the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation under the former 
criteria contemplates that the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation under the former criteria contemplates that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms in the regulation were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93.

Medical evidence of record establishes that, throughout the 
rating period on appeal, the veteran has had trouble 
sleeping, trouble with memory, social isolation, anxiety and 
depression due to his psychiatric disability.  The record 
reflects frequent inpatient treatment for post-traumatic 
stress disorder.  It was noted that the veteran had 
contemplated suicide on VA examination in April 1997 and on 
the July 1998 examination for Social Security purposes.  The 
July 1998 examination further indicated that the veteran's 
occupational and social functioning were poor.  VA 
hospitalizations in January 2000 and January 2001 have 
indicated that the veteran's GAF was as low as 37 and 38.  A 
GAF score this low contemplates major impairment in several 
areas, including work.  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV).  Consequently, the Board is of the 
opinion that the veteran's post traumatic stress disorder 
symptoms are severe in nature, and result in severe social 
and industrial impairment.  Hence, the veteran's post 
traumatic stress disorder symptoms more nearly meet the 
criteria for a 70 percent rating under the former criteria.  

The record shows that the veteran has been neat, tidy, and 
presentable.  The medical records indicate that the veteran's 
concentration and memory difficulties are generally mild in 
nature.  The veteran has not been shown to have homicidal 
ideation.  While the veteran indicated some suicidal ideation 
on two of the medical records, the remainder of the medical 
records indicate that the veteran did not have any suicidal 
ideation.  The record indicates that the veteran had some 
trouble with his employment, but it does indicate that he 
worked off and on until he retired sometime in 1997.  The 
medical evidence has not revealed that the veteran is 
unemployable solely due to psychiatric disability.  While the 
veteran has been shown to have GAF's as low as 37, he was 
also shown to have a GAF of 55 on VA treatment in March 1996 
and a GAF of 50 on VA examination in February 2000.  GAF's in 
this range indicates only serious to moderate impairment of 
social, occupational, or school functioning.  DSM IV.  The 
greater weight of the medical evidence does not indicate that 
the veteran has totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality.  The 
Board is of the opinion that these clinical findings weigh 
against a finding that the veteran's post traumatic stress 
disorder symptoms render him unable to work, or are of such 
severity and persistence that there is total impairment in 
the ability to obtain or retain employment.  Accordingly, the 
preponderance of the evidence is against a finding that 
manifestations of the disability at issue meet the criteria 
for a 100 percent rating for post traumatic stress disorder 
under the former criteria.

As noted, however, the veteran's disability must also be 
evaluated under the new criteria for evaluating mental 
disorders, from November 11, 1996.  Karnas supra.  A 50 
percent evaluation under the new criteria contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation under the new 
criteria contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
under the new criteria contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The Board finds that a 70 percent evaluation under the new 
criteria also most accurately describes the veteran's level 
of disability due to his post-traumatic stress disorder.  The 
record reveals that the veteran is able to maintain personal 
hygiene and other basic activities of daily living.  Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
or persistent danger of hurting self or others have not been 
shown.  Deficiencies of thinking, mood, or judgment or other 
symptomatology of such severity, resulting from the veteran's 
post traumatic stress disorder, so as to warrant a 100 
percent evaluation under the new criteria, have not been 
demonstrated.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  While 
it has been shown that the veteran has had frequent inpatient 
treatment, this has been for specific stress recovery 
programs.  The evidence reveals that the veteran's post-
traumatic stress disorder symptoms are adequately compensated 
by a 70 percent rating.  Accordingly, a higher extraschedular 
rating is not for assignment.



ORDER

Entitlement to a 70 percent rating for post traumatic stress 
disorder is granted, subject to the law and regulations 
governing the award of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

